Filed Pursuant to Rule 424(b)(5) Registration No. 333-160993 Title of Each Class of Securities Offered Proposed MaximumAggregate Offering Price Amount of RegistrationFee(1) Common stock, par value $0.0001 per share $4,000,000 $223.20 (1) Pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”), the filing fee was calculated based on a maximum aggregate offering price. The filing fee, calculated in accordance with Rule457(r) of the Securities Act, has been previously transmitted to the Securities and Exchange Commission in connection with the securities offered from Registration Statement File No.333-160993 by means of this prospectus supplement. PROSPECTUS SUPPLEMENT (To prospectus dated September 16, 2009) India Globalization Capital, Inc. $4,000,000 Common Stock We have entered into an ATM Agency Agreement with Enclave Capital LLC (“Enclave” or the “Agent”), relating to shares of our common stock, par value $0.0001 per share. Under the agency agreement, we may offer and sell shares of our common stock having an aggregate offering price of up to $4 million from time to time through Enclave, as our distribution agent. Sales of the shares, if any, will be made by means of ordinary brokers’ transactions on the NYSE Amex at market prices or as otherwise agreed with Enclave. Our common stock is listed on the NYSE Amex under the symbol "IGC".
